Citation Nr: 0618753	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease, status post foraminotomy.

2.  Entitlement to service connection for tendonitis and 
degenerative arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1973, and from November 1990 to June 1991.  He had additional 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA). 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in December 2002; a transcript is of 
record.

During the course of the current appeal, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating.  That issue is not part of the current appeal.

In a decision in March 2005, the Board denied entitlement to 
service connection for bilateral defective hearing.  It 
remanded the case on the issues of entitlement to service 
connection for cervical disc disease, status post 
foraminotomy; and for tendonitis and degenerative arthritis 
of the right wrist. 


FINDINGS OF FACT

1.  There is adequate evidence in the file for an equitable 
disposition of the remaining pending appellate issues.

2.  Any neck symptoms the veteran may have had before service 
were increased in service, with evidence of pathological 
changes as a result of service. 

3.  Any right wrist problems the veteran may have had before 
service were increased and changed by inservice trauma 
including as a result of repetitive movements and torque as a 
helicopter mechanic; these residuals are now diagnosed as 
tendonitis and degenerative arthritis of the right wrist.


CONCLUSIONS OF LAW

1.  Chronic cervical disc disease, status post foraminotomy, 
is a result of in-service aggravation.  38 U.S.C.A §§ 101, 
1153; 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  Chronic tendonitis and degenerative arthritis of the 
right wrist is a result of in-service aggravation.  38 
U.S.C.A §§ 101, 1153; 38 C.F.R. §§ 3.303, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, a number of 
revisions have taken place with regard to development of the 
evidence and related matters.  The case has already been 
remanded once for development of the evidence with regard to 
ACDUTRA and INACDUTRA and the two remaining claimed 
disabilities.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

Given the nature of the resolution of the claim herein, and 
specifically, the bases therefor, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim with regard to 
these issues.  And while the evidence is not complete, it is 
not clear that any further pursuit thereof would be any more 
productive than that which has already taken place.  The 
Board finds that the development results coupled with the 
other evidence of record provide sufficient information to 
adequately evaluate the remaining claims.  

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
(INACDUTRA) which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2005). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 2002 & Supp. 2005); 38 C.F.R. 3.303(d) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, some disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes. 38 C.F.R. § 3.303(c) 
(2005).  However, under certain circumstances, service 
connection may be granted for such disorders if shown to have 
been aggravated during service.  See VAOPGCPREC 82-90 (July 
18, 1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b) (2005).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

As noted in the Board's decision in March 2005, with regard 
to the issues of entitlement to service connection for 
cervical disc disease, status post foraminotomy, and service 
connection for tendonitis and degenerative arthritis of the 
right wrist, and in addition to his active service during the 
Persian Gulf War, the veteran's periods of additional ACDUTRA 
and INACDUTRA became more important because available 
clinical service documentation showed disability involving 
his neck and right wrist both before and subsequent to 1990-
1991.  

Many post-1990 records appear to be from military facilities, 
and although there is some discussion in the file as to the 
veteran's civilian employer, it appears that he had both 
ACDUTRA and periods of time when he was in a civilian work 
capacity, doing essentially the same job.  And while new 
(post-remand) documentation is now of record from state 
military organization units, to include the WY Army National 
Guard, it does not appear that further clarification in that 
regard is going to be forthcoming.

As noted in the prior remand, there are also some clinical 
records showing that at least the wrist complaints were felt 
to be not in LOD (line of duty), but this determination is 
subject to several interpretations.  It could well imply not 
simply that he was not then activated but also the direct 
opposite, i.e., that he was then activated but perhaps that, 
whatever the injury was, it not incurred therein.  [These 
records are also limited and barely legible so further 
interpretation is difficult at any rate].  The records 
described above have not been fully clarified; but again, it 
is unlikely that further clarification will be forthcoming. 

Service clinical records also refer to his having a history 
of having injured his right wrist twice as a child, at ages 
10 and 12, but not having any further post-healing problems 
until service.

The veteran has testified, and his representative has 
specifically addressed, that the veteran was on active duty 
during the Gulf War and while on ACDUTRA he re-injured his 
neck.  It is specifically argued that the veteran served in 
the 1022nd Med. Evac. Co. during the Gulf War.  "His duties 
included lifting stretchers carrying wounded soldiers, on and 
off of aircraft.  He also injured his neck in August of 1994, 
while ACDUTRA, working on an aircraft.  After this injury, he 
sought medical treatment from the flight surgeon, Dr. [G], on 
August 22, 1994.  This injury resulted in the veteran having 
surgery September 14, 1994.  The veteran continued to be seen 
for his neck until his discharge.  The evidence of record 
supports the consideration of aggravation as well as direct 
service connection".  This line of argument has considerable 
substantive merit.

With regard to the wrist question, it is argued that 
regardless of childhood problems, the wrist was also re-
injured while on ACDUTRA and should thus be service 
connected.   

The evidence in the file, including that obtained pursuant to 
the Board's remand, reflects that the veteran's job in and to 
an extent, outside service, was as a helicopter mechanic.  
During active service and ACDUTRA during the Persian Gulf 
War, he was indeed with the 1022nd Medical Company cited 
above, as a crew chief, and performing "extensive 
maintenance operations, checks and scheduled inspections on 
UG-60 aircraft; diagnoses and troubleshoots malfunctions of 
helicopter subsystems; service and lubricates helicopters and 
helicopter subsystems".

The veteran's Substantive Appeal document noted that his back 
and wrist problems got a lot worse during his Persian Gulf 
service when he was lifting heavy patient (casualty) 
stretchers above his shoulders all day.  This is entirely 
credible.

Service clinical records from January 1991 showed complaints 
of back pain and radiation into the right side.  His profile 
was limited to no heavy lifting.

Extensive statements and treatment reports are in the file 
from GJG, M.D., who saw him for his neck, and wrist problems, 
described as flare-ups of an old wrist fracture (as shown on 
X-rays), starting in the mid 1990's.   

On a VA examination in August 2000, the veteran reported that 
was working on a helicopter in 1992 on ACDUTRA.  He was then 
in a kind of a hole and was twisting around when he began to 
experience pain in his neck and right arm.  It progressed to 
the point that he was seen by a neurosurgeon and had a C-5/C-
6 laminectomy.  The pain radiated from neck into his right 
shoulder, down the right arm and involved his thumb, index 
and third finger.  Since then, he had had decreased sensation 
to heat and pain and fine touch and some sensory loss but no 
real weakness in the arm.  He said he was no longer able to 
do his civilian work as a result.  He was now working as a 
part manager for an airline where he no longer had to do 
heavy lifting or positional type changing.

With regard to the right wrist, the veteran reported that for 
years, while on duty, he had used his right wrist for 
repairing helicopters.  With the repetition, it had started 
locking on him and was painful.  The examiner found that the 
symptoms were primarily in the carpal tunnel area.  He 
diagnosed tendinitis of the right wrist and degenerative 
arthritis thereof.  X-rays had shown a mild separation 
between the scaphoid and lunate.  Lateral views suggested 
anterior dislocation of the lunate and what seemed to be a 
rotatory subluxation of the scaphoid.  There was 
calcification adjacent to the tip of the ulnar styloid 
process which was felt to represent an accessory 
calcification center.  Other X-rays showed posterior spurring 
and disc space narrowing at C-4/C-5 and C-5/C-6 and minimally 
at C-6/C-7.  Facet joints were sclerotic at C3 through C5.

Periodic military re-examination in January 1996 noted recent 
sprain of the right wrist with immobilization with wrist 
cock-up splint.  He said that the injury had been acquired 
during repetitive motions.  X-rays confirmed scapholunate 
dislocation with anterior dislocation of the lunate and 
subluxation of the scaphoid.

The veteran has testified at length as to his inservice 
experiences as relate to his neck and right wrist.  He 
admitted to having first hurt his neck and right arm in 1979 
when involved in a truck rollover, but said that the acute 
symptoms had abated and then had been quiescent until his 
later service, particularly during the Persian Gulf War, when 
they were significantly aggravated.  The Board finds his 
testimony in that regard to be entirely credible as well as 
helpful in resolving his claims.

Clinical records from service, recently obtained, reflect 
that since the Persian Gulf war service in 1990-1991, he has 
demonstrated increased right wrist and cervical problems, and 
eventually had to be retired from work including with the 
Guard.

The evidence in this case is certainly not unequivocal.  It 
is clear, however, that the veteran had had a long history of 
right wrist problems and possible cervical problems starting, 
at least in the case of the former, early in life.  It is 
also noted that he was having no particular problems with 
symptoms of either at the time of entrance into active duty 
or for some time thereafter.  

Moreover, there is a valid basis for concluding that his MOS 
in service, and his ongoing performance as a crew chief 
maintaining helicopters in a medical support unit, including 
during the Persian Gulf War, required a given repetitive 
movement of the major extremity and twisting, which 
precipitated an increase in the pathology of both cervical 
and right wrist problems during active duty, and probably 
during ACDUTRA as well.  

With regard to the right wrist, this would not be unlike the 
carpal tunnel syndrome as a result of repetitive and 
twisting/torquing motions.  His MOS involving the moving of 
heavy stretchers overhead as part of the work of a medical 
unit in the Gulf also precipitated further wrist and neck 
problems.  

Since his Persian Gulf service, he has had more and more 
limitation of profiles with the Guard, and demonstrated 
deterioration of his functional impairment even after 
surgical repair, and eventually was unable to remain in his 
usual job in and out of the Guard.  The evidence in this 
regard raises a doubt which must be resolved in his favor as 
to inservice aggravation of pre-existing cervical and right 
wrist problems. 


ORDER

Service connection for cervical disc disease, status post 
foraminotomy is granted.

Service connection for tendonitis and degenerative arthritis 
of the right wrist is granted.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


